DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15, 18 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keating et al. US 20170197584
Regarding claim 1, Keating et al. disclose A system, comprising: a communication interface; and a processor coupled to the communication interface and (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49). The control unit 700 can include a GPS module 750 and cellular interface 755 for enabling the control unit 700 to communicate with a server, such as the server 201 of FIG. 2 (par. 121). The electronic control unit 700 can include other wireless interfaces, such as a WiFi interface or a Bluetooth interface (not shown). The wireless interfaces can be used to bring the electronic control unit 700 in communication with an electronic device of a user (par. 122).  According to cited passages above the electronic device of a user can received the available status of the various scooters and various locations for pickup and drop-off corresponded to display on the figure 16.); use the received location and availability state data to determine a set of vehicles currently available to be used; and provide via the communication interface to each of a plurality of users data indicating the respective locations of one or more vehicles currently available for use by the user (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49).  FIG. 15 shows an initial scoot discover screen of the app. A map is displayed with icons (“S”) that indicate garages with scooters. Icons that are grayed out 1501 indicate garages without available scooters. Scooters are available at other marked garages. Availability is determined on a per-user basis, so two different user may see different garages on the map (par. 151).  A user can select a scooter from available scooters and also select a destination location from those that are available, such as destination garages (“P”). FIG. 16 shows an example result of tapping a garage and then tapping a scooter (par. 152).).  
Regarding claim 2, Keating et al. disclose the system of claim 1, wherein the availability state data comprises a battery charge level. (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; In FIG. 9, a user has located a scooter on a map displayed on the GUI of the electronic device of the user. The app may display information about the scooter, for example the battery level or estimated range of the scooter so that the user can choose a scooter with sufficient range for the user's needs. Alternatively, the user may input a destination and the server can direct the user to a scooter that meets the user's needs, such as having a range sufficient to enable the user to reach the user's destination and, in some cases, drive back to the user's starting point. The server can direct the user to the scooter by, for example, providing the location of the scooter on a GUI of the electronic device of the user (par. 145).).
Regarding claim 3, Keating et al. disclose the system of claim 1, wherein the availability state data comprises data indicating the vehicle has entered an unavailable state (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; The remote computer system may not permit another user to reserve the vehicle or the second location while the vehicle and the second location are reserved by the first user. In some situations, if a second user attempts to park a vehicle in the second location, the second user receives a notification or warning on an electronic display of a mobile device of the second user indicating that the second location has been reserved and is not available to the second user (par. 141).  According to the cited passages and figures, the scooter is unavailable when the scooter has been booked or currently ride in progress by someone.).  
Regarding claim 4, Keating et al. disclose the system of claim 1, wherein the availability state data comprises data indicating the vehicle is currently being rented by (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; The remote computer system may not permit another user to reserve the vehicle or the second location while the vehicle and the second location are reserved by the first user. In some situations, if a second user attempts to park a vehicle in the second location, the second user receives a notification or warning on an electronic display of a mobile device of the second user indicating that the second location has been reserved and is not available to the second user (par. 141).  According to the cited passages and figures, the scooter is unavailable when the scooter has been booked or currently ride in progress by someone.).  
Regarding claim 5, Keating et al. disclose the system of claim 1, wherein the data representing one or more of a location and an availability state is received from the respective electric vehicles, each being configured to determine and report its own location and battery charge level (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49).  FIG. 15 shows an initial scoot discover screen of the app. A map is displayed with icons (“S”) that indicate garages with scooters. Icons that are grayed out 1501 indicate garages without available scooters. Scooters are available at other marked garages. Availability is determined on a per-user basis, so two different user may see different garages on the map (par. 151).  A user can select a scooter from available scooters and also select a destination location from those that are available, such as destination garages (“P”). FIG. 16 shows an example result of tapping a garage and then tapping a scooter. A scooter number and garage name where a scooter is to be dropped off are displayed towards the bottom of the screen. The scooter number (“Scooter 45” in the illustrated example) and battery charge level (“61%”) are displayed in the top bar. The selected scooter 1601 and destination garage 1602 are shown on the map using icon colors that are different from unselected scooters and destination garages. Destination garages that are not available for drop-off may be grayed out, while those that are available are not grayed out. The user can select a destination location by tapping on a destination icon and accepting the confirmation dialog (par. 152).)).  
Regarding claim 6, Keating et al. disclose the system of claim 1, wherein the data representing one or more of a location and an availability state is received from respective mobile devices each brought within communication range of one or more of the at least a subset of electric vehicles (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]-[0054]; [0058]-[0062]; [0064]; [0069]; [0075]; [0077]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; An app can include a GUI on a display of the electronic device of the user. The app can be configured to perform certain functions of the system, such as, for example, permitting a user to reserve a vehicle and access the vehicle if the user is within a given distance from the vehicle. In an example, if the user is within a given distance from the vehicle, the app can permit the user to request to use the vehicle, which request is directed to the system. The system can then direct an access signal (e.g., access code) to an electronic device of the user or the vehicle, which signal can permit the user to access the vehicle. The user can subsequently proceed to use the vehicle, such as by coupling an electronic device of the user to the vehicle and driving the vehicle (par. 77).).  
Regarding claim 7, Keating et al. disclose the system of claim 1, wherein the processor is further configured to monitor the respective availability state of electric vehicles comprising the fleet and to transition a vehicle into an unavailable state based at least in part on a determination that the received availability state data associated with the vehicle indicates one or more criteria associated with the available state are not satisfied (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]-[0054]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; The server 201 can be programmed to provide various notifications to a user, such as when the user has reserved a vehicle, when the vehicle is ready for use, and other vehicle state information (e.g., vehicle charging, vehicle charged, vehicle disabled or available range) (par. 69). The remote computer system may not permit another user to reserve the vehicle or the second location while the vehicle and the second location are reserved by the first user. In some situations, if a second user attempts to park a vehicle in the second location, the second user receives a notification or warning on an electronic display of a mobile device of the second user indicating that the second location has been reserved and is not available to the second user (par. 141).  According to the cited passages and figures, a scooter is unavailable when the scooter has been booked by the first user at the predetermined location and the second user could not book it again when the second user drop the scooter off at the predetermined location. The vehicle is also unavailable base on the battery range of the vehicle.).  
Regarding claim 8, Keating et al. disclose the system of claim 1, wherein the area of interest comprises a geographic area of interest (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0078]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; The results of a user-initiated search for a vehicle can be presented to a user with the aid of a user interface (UI), such as a graphical user interface (GUI), on an electronic device of the user. In some situations, a GUI can enable a user to access the results of a search for vehicles at a designated geographic (par. 75). FIGS. 9-14 show screenshots of a GUI of an app that is programmed to enable a user to find a scooter in a given geographic location, reserve the scooter, use the scooter, and receive various use information during and subsequent to the use of the scooter (par. 143).)
Regarding claim 9, Keating et al. disclose the system of claim 1, wherein the area of interest comprises a geographic area of interest (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0078]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; The results of a user-initiated search for a vehicle can be presented to a user with the aid of a user interface (UI), such as a graphical user interface (GUI), on an electronic device of the user. In some situations, a GUI can enable a user to access the results of a search for vehicles at a designated geographic (par. 75). FIGS. 9-14 show screenshots of a GUI of an app that is programmed to enable a user to find a scooter in a given geographic location, reserve the scooter, use the scooter, and receive various use information during and subsequent to the use of the scooter (par. 143).).  
Regarding claim 10, Keating et al. disclose the system of claim 8, wherein the geographic area of interest is associated with a view to which the user has navigated using a mobile app instance associated with the user (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]-[0050]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; geolocation device may be a portable (or mobile) electronic device, such as, for example, a Smart phone (e.g., Apple® iPhone®, Android® enabled device) or tablet personal computer (e.g., Apple® iPad, Samsung® Galaxy Tab)…. In another example, the geolocation of a user can be determined by assessing the proximity of the user to a WiFi hotspot or one or more wireless routers. In some cases, the geolocation of an object can be determined using a geolocation device that includes a global positioning system (“GPS”), such a GPS subsystem (or module) associated with a mobile device (e.g., GPS capabilities of an Apple® iPhone® or Droid® based system) (par. 50).).  
Regarding claim 11, Keating et al. disclose the system of claim 1, wherein the processor is further configured to receive an indication from a user to ride a specific vehicle comprising the fleet (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49).  FIG. 15 shows an initial scoot discover screen of the app. A map is displayed with icons (“S”) that indicate garages with scooters. Icons that are grayed out 1501 indicate garages without available scooters. Scooters are available at other marked garages. Availability is determined on a per-user basis, so two different user may see different garages on the map (par. 151).  A user can select a scooter from available scooters and also select a destination location from those that are available, such as destination garages (“P”). FIG. 16 shows an example result of tapping a garage and then tapping a scooter. A scooter number and garage name where a scooter is to be dropped off are displayed towards the bottom of the screen. The scooter number (“Scooter 45” in the illustrated example) and battery charge level (“61%”) are displayed in the top bar (par. 152). FIG. 17 is a screenshot of the app showing a map with scooter ride in progress. The scooter is shown at its GPS reported location, which can be updated to reflect a current geolocation of the scooter (par. 153).  According to the cited passages and figures, the app able to display the map of the scooter ride in progress and report the location.).  
Regarding claim 12, Keating et al. disclose the system of claim 11, wherein the indication includes data identifying the specific vehicle (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49).  FIG. 15 shows an initial scoot discover screen of the app. A map is displayed with icons (“S”) that indicate garages with scooters. Icons that are grayed out 1501 indicate garages without available scooters. Scooters are available at other marked garages. Availability is determined on a per-user basis, so two different user may see different garages on the map (par. 151).  A user can select a scooter from available scooters and also select a destination location from those that are available, such as destination garages (“P”). FIG. 16 shows an example result of tapping a garage and then tapping a scooter. A scooter number and garage name where a scooter is to be dropped off are displayed towards the bottom of the screen. The scooter number (“Scooter 45” in the illustrated example) and battery charge level (“61%”) are displayed in the top bar (par. 152). FIG. 17 is a screenshot of the app showing a map with scooter ride in progress. The scooter is shown at its GPS reported location, which can be updated to reflect a current geolocation of the scooter (par. 153).  According to the cited passages and figures, the app able to display the battery level of the specific scooter as mention in the paragraph 152 above.).  
Regarding claim 13, Keating et al. disclose the system of claim 12, wherein the data identifying the specific vehicle includes an image of a QRC or other code associated with the specific vehicle (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0078]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; In some cases, a user may gain access to a vehicle by scanning a quick response (QR) code with an electronic device of the user, such as a Smart phone; entering a code printed on the vehicle, such as into an electronic device of the user coupled with the server; by being location with a given distance from the vehicle or reserved vehicle; by being within wireless (e.g., WiFi) range of the reserved vehicle; or by a synchronized bump motion or gesture using the electronic device of the user (par. 78).)
Regarding claim 14, Keating et al. disclose the system of claim 11, wherein the processor is further configured to verify the availability state information of the specific vehicle and to update data records associated with is one or both of the user and the specific vehicle to indicate the user is using the specific vehicle (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; The remote computer system may not permit another user to reserve the vehicle or the second location while the vehicle and the second location are reserved by the first user. In some situations, if a second user attempts to park a vehicle in the second location, the second user receives a notification or warning on an electronic display of a mobile device of the second user indicating that the second location has been reserved and is not available to the second user (par. 141).  According to the cited passages and figures, a scooter is unavailable when the scooter has been booked by the first user at the predetermined location and the second user could not book it again when the second user drop the scooter off at the predetermined location.).  
Regarding claim 15, Keating et al. disclose the system of claim 11, wherein the processor is further configured to receive an indication that the user has finished using the specific vehicle (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0149]-[0153]; figures 1-5; 7; 9-24; With reference to FIG. 13, the app presents the user with the option of terminating the use of Scoot 16 (“End Ride”). The user may be able to elect this option if Scoot 16 is parked or otherwise not moving, and. In some cases, the user is able to elect to terminate the use of Scoot 16 if the lid of a dock of Scoot 16 is open. The user may not be able to terminate the use of Scoot 16 if the lid is closed or if the user is driving Scoot 16. In some examples, the app presents the user with the option to terminate the use of Scoot 16 if the sever or the electronic device of the user determines that Scoot 16 is stationary or parked—e.g., by monitoring a location of Scoot 16 via GPS, or by monitoring scooter movement with the aid of an accelerometer, such as an accelerometer on the electronic device of the user or on an electronic control unit of the scooter (par. 149.). A “Turn Off” button 1701 at the bottom of the screen turns off the scooter but keeps the scooter checked out to the user. An “End” button 1702 at the bottom ends the ride, at which point a warning is displayed if the scooter is not at its expected drop-off location (par. 173).).  
Regarding claim 18, Keating et al. disclose the system of claim 15, wherein the processor is further configured to process a payment transaction to charge the user for use of the specific vehicle based at least in part on the indication that the user has finished using the specific vehicle (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0149]-[0153]; figures 1-5; 7; 9-24; In some examples, the app presents the user with the option to terminate the use of Scoot 16 if the sever or the electronic device of the user determines that Scoot 16 is stationary or parked—e.g., by monitoring a location of Scoot 16 via GPS, or by monitoring scooter movement with the aid of an accelerometer, such as an accelerometer on the electronic device of the user or on an electronic control unit of the scooter (par. 149.). With reference to FIG. 14, when the user has terminated the use of Scoot 16, the app, in some cases upon direction from the server, presents the user with various use information. In the illustrated example, the app presents the length of time the user used Scoot 16 (“0.20 minute ride”), total distance traveled during use (“1.00 miles”), and carbon dioxide emissions saved for using Scoot 16 (“1.25 lb less CO2 emissions than driving!”). The app also shows the total cost for using Scoot 16 (“$5.00 charged to your account”), and savings to the user for using Scoot 16 over other modes of transportation (“$1.25 less than a taxi!”) (par. 150). According to the cited passages and figure 14, the user can take a screen shot of the ride complete.).  
Regarding claim 20, Keating et al. disclose the system of claim 1, wherein the processor is configured to display to each user via a mobile app or other application instance associated with the user displayed information representing at least a subset of the vehicle location information provided to that user (Keating et al. US 20170197584 abstract; paragraph [0016];[0036]-[0037]; [0049]; [0053]-[0054]; [0058]-[0062]; [0064]; [0069]; [0075]; [0077]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; FIG. 15 is a screenshot of an app that shows a map with the locations of various scooters (par. 36); An app can include a GUI on a display of the electronic device of the user. The app can be configured to perform certain functions of the system, such as, for example, permitting a user to reserve a vehicle and access the vehicle if the user is within a given distance from the vehicle. In an example, if the user is within a given distance from the vehicle, the app can permit the user to request to use the vehicle, which request is directed to the system. The system can then direct an access signal (e.g., access code) to an electronic device of the user or the vehicle, which signal can permit the user to access the vehicle. The user can subsequently proceed to use the vehicle, such as by coupling an electronic device of the user to the vehicle and driving the vehicle (par. 77). In FIG. 9, a user has located a scooter on a map displayed on the GUI of the electronic device of the user. The app may display information about the scooter, for example the battery level or estimated range of the scooter so that the user can choose a scooter with sufficient range for the user's needs (par. 145).).  
Regarding claim 21, Keating et al. disclose the system of claim 20, wherein the mobile app or other application instance is configured to display the vehicle location information via a map-based interactive user interface (Keating et al. US 20170197584 abstract; paragraph [0016]; [0036]-[0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0149]-[0153]; figures 1-5; 7; 9-24; FIG. 15 is a screenshot of an app that shows a map with the locations of various scooters (par. 36).).  
Regarding claim 22, Keating et al. disclose the system of claim 21, wherein the mobile app or other application instance is configured to indicate visually via the map-based interactive user interface an area in which vehicles comprising the fleet are subject to a restriction (Keating et al. US 20170197584 abstract; paragraph [0016];[0036]-[0037]; [0049]; [0053]-[0054]; [0058]-[0062]; [0064]; [0069]; [0075]; [0077]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0153]; figures 1-5; 7; 9-24; FIG. 15 is a screenshot of an app that shows a map with the locations of various scooters (par. 36); An app can include a GUI on a display of the electronic device of the user. The app can be configured to perform certain functions of the system, such as, for example, permitting a user to reserve a vehicle and access the vehicle if the user is within a given distance from the vehicle. In an example, if the user is within a given distance from the vehicle, the app can permit the user to request to use the vehicle, which request is directed to the system. The system can then direct an access signal (e.g., access code) to an electronic device of the user or the vehicle, which signal can permit the user to access the vehicle. The user can subsequently proceed to use the vehicle, such as by coupling an electronic device of the user to the vehicle and driving the vehicle (par. 77). In FIG. 9, a user has located a scooter on a map displayed on the GUI of the electronic device of the user. The app may display information about the scooter, for example the battery level or estimated range of the scooter so that the user can choose a scooter with sufficient range for the user's needs (par. 145).).  
Regarding claim 23, Keating et al. disclose A method, comprising: receiving via a communication interface, from each of a plurality of electric vehicles comprising a fleet of electric vehicles made available for use on demand, data representing one or more of a location and an availability state of the vehicle (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49). The control unit 700 can include a GPS module 750 and cellular interface 755 for enabling the control unit 700 to communicate with a server, such as the server 201 of FIG. 2 (par. 121). The electronic control unit 700 can include other wireless interfaces, such as a WiFi interface or a Bluetooth interface (not shown). The wireless interfaces can be used to bring the electronic control unit 700 in communication with an electronic device of a user (par. 122).  According to cited passages above the electronic device of a user can received the available status of the various scooters and various locations for pickup and drop-off corresponded to display on the figure 16.); and using a processor to: use the received location and availability state data to determine a set of vehicles is currently available to be used; and provide via the communication interface to each of a plurality of users data indicating the respective locations of one or more vehicles currently available for use by the user within an area of interest associated with the user (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49).  FIG. 15 shows an initial scoot discover screen of the app. A map is displayed with icons (“S”) that indicate garages with scooters. Icons that are grayed out 1501 indicate garages without available scooters. Scooters are available at other marked garages. Availability is determined on a per-user basis, so two different user may see different garages on the map (par. 151).  A user can select a scooter from available scooters and also select a destination location from those that are available, such as destination garages (“P”). FIG. 16 shows an example result of tapping a garage and then tapping a scooter (par. 152).).  
Regarding claim 24, Keating et al. disclose A computer program product embodied in a non-transitory computer-readable medium, comprising computer instructions for: receiving via a communication interface, from each of a plurality of electric vehicles comprising a fleet of electric vehicles made available for use on demand, data representing one or more of a location and an availability state of the vehicle (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49). The control unit 700 can include a GPS module 750 and cellular interface 755 for enabling the control unit 700 to communicate with a server, such as the server 201 of FIG. 2 (par. 121). The electronic control unit 700 can include other wireless interfaces, such as a WiFi interface or a Bluetooth interface (not shown). The wireless interfaces can be used to bring the electronic control unit 700 in communication with an electronic device of a user (par. 122).  According to cited passages above the electronic device of a user can received the available status of the various scooters and various locations for pickup and drop-off corresponded to display on the figure 16.); using the received location and availability state data to determine a set of vehicles currently available to be used; and providing via the communication interface to each of a plurality of users data indicating the respective locations of one or more vehicles currently available for use by the user within an area of interest associated with the user (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49).  FIG. 15 shows an initial scoot discover screen of the app. A map is displayed with icons (“S”) that indicate garages with scooters. Icons that are grayed out 1501 indicate garages without available scooters. Scooters are available at other marked garages. Availability is determined on a per-user basis, so two different user may see different garages on the map (par. 151).  A user can select a scooter from available scooters and also select a destination location from those that are available, such as destination garages (“P”). FIG. 16 shows an example result of tapping a garage and then tapping a scooter (par. 152).).  
Regarding claim 25, Keating et al. disclose A device, comprising: a communication interface; and a processor coupled to the communication interface and configured to: receive via the communication interface data indicating the respective locations of 5one or more vehicles currently available for use by the user within an area of interest associated with the mobile device, the vehicles being included in a fleet of electric vehicles made available for use on demand data (Keating et al. US 20170197584 abstract; paragraph [0016]; [0037]; [0049]; [0053]; [0058]-[0062]; [0064]; [0069]; [0075]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0151]-[0152]; figures 1-5; 7; 9-24; FIG. 16 is a screenshot of an app that shows a map with the locations of various scooters available for pickup and drop-off locations (P) (par. 37). In some examples, the geographic information of a user includes the user's geographic location and/or the location of one or more vehicles in proximity to the user. Geographic information can include the relative positioning between objects, such as between users, or a user and a vehicle (par. 49). The control unit 700 can include a GPS module 750 and cellular interface 755 for enabling the control unit 700 to communicate with a server, such as the server 201 of FIG. 2 (par. 121). The electronic control unit 700 can include other wireless interfaces, such as a WiFi interface or a Bluetooth interface (not shown). The wireless interfaces can be used to bring the electronic control unit 700 in communication with an electronic device of a user (par. 122).  According to cited passages above the electronic device of a user can received the available status of the various scooters and various locations for pickup and drop-off corresponded to display on the figure 16.); display via a map-based interactive user interface data representing at least a subset of the one or more vehicles currently available for use by the user within an area 10of interest associated with the mobile device (Keating et al. US 20170197584 abstract; paragraph [0016];[0036]-[0037]; [0049]; [0053]-[0054]; [0058]-[0062]; [0064]; [0069]; [0075]; [0077]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0147]-[0149]; [0151]-[0153]; figures 1-5; 7; 9-24; FIG. 15 is a screenshot of an app that shows a map with the locations of various scooters (par. 36); An app can include a GUI on a display of the electronic device of the user. The app can be configured to perform certain functions of the system, such as, for example, permitting a user to reserve a vehicle and access the vehicle if the user is within a given distance from the vehicle. In an example, if the user is within a given distance from the vehicle, the app can permit the user to request to use the vehicle, which request is directed to the system. The system can then direct an access signal (e.g., access code) to an electronic device of the user or the vehicle, which signal can permit the user to access the vehicle. The user can subsequently proceed to use the vehicle, such as by coupling an electronic device of the user to the vehicle and driving the vehicle (par. 77). In FIG. 9, a user has located a scooter on a map displayed on the GUI of the electronic device of the user. The app may display information about the scooter, for example the battery level or estimated range of the scooter so that the user can choose a scooter with sufficient range for the user's needs (par. 145).); receive an indication to ride a specific vehicle; and send to a remote server data associated with the indication to ride the specific vehicle, wherein the remote server is configured to process the data associated with the indication to ride the specific vehicle and to unlock the specific vehicle for use based at Isleast in part on the data associated with the indication to ride the specific vehicle (Keating et al. US 20170197584 abstract; paragraph [0016];[0036]-[0037]; [0049]; [0053]-[0054]; [0058]-[0062]; [0064]; [0069]; [0075]; [0077]; [0082]; [0092]-[0093]; [0096]; [0105]; [0119]; [0121]-[0122]; [0141]-[0145]; [0147]-[0149]; [0151]-[0153]; figures 1-5; 7; 9-24; With reference to FIG. 10, the user has elected to reserve Scoot 16, and the app queries the user to determine whether the user wishes to reserve Scoot 16 (“Reserve Scoot 16 for 15 minutes?”). If the user elects to reserve Scoot 16, then the app instructs the server that the user has elected to reserve Scoot 16 (par. 147). With reference to FIG. 12, the user has located Scoot 16 and coupled the user's electronic device to the electronic control unit of Scoot 16 (i.e., the user has docked the user's electronic device to Scoot 16). The app then presents the user with a dashboard that shows the speed of Scoot 16 (“0 mph,” as illustrated), the percentage of charge remaining in an energy storage device of Scoot 16 (“100%”, as illustrated), and a timer that shows the length of time Scoot 16 has been used (“00:00,” as illustrated). The app also shows the location of Scoot 16 on a map. A start button (“Start”) enables the user to begin using Scoot 16. If the user elects to press or otherwise select the start button, then the user will be permitted to begin driving Scoot 16. Upon pressing the start button, the timer will record the length of time the user has used Scoot 16 (par. 148). According to the cited passages and figures, the server processed the reservation for the scooter 16.  When the user found a scooter from the map, the user can dock the user’s electronic device to the scooter 16 for accessing the operation as show in the figure 12.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 16-17 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. US 20170197584 in view of Luke et al. US 20170039668.
Regarding claim 16, Keating et al. teach all the limitation in the claim 15.
Keating et al. do not explicitly teach the system of claim 15, wherein the processor is further configured to prompt the user to take a photo of the specific vehicle as parked at the end of the user's ride.
Luke et al. teach The system of claim 15, wherein the processor is further configured to prompt the user to take a photo of the specific vehicle as parked at the end of the user's ride (Luke et al. US 20170039668 abstract; paragraph [0080]-[0083]; figures 1-10; Other data like photos or video recorded by a camera of the user or recorded by recording equipment at authorized areas may be communicated to the electric vehicle sharing management system server 106 to ensure that the scooter is at a legitimate parking space or other authorized area when the electric vehicle 110 is returned or temporarily parked during the rental or sharing period. In some embodiments, such image or video data may include data identifying the electric vehicle, such as a license plate number or vehicle number. Such information may be sent directly from the user's mobile device or from the recording equipment installed at authorized areas to the vehicle sharing management system server 106 via network 104. The raw image data may be sent, or in some embodiments, data identifying the electric vehicle is extracted from the captured image data by the recording device or other device and sent to the vehicle sharing management system server 106 via network 104. Such recording equipment at authorized areas may be record the corresponding image or video data as part of the electric vehicle return process or may continuously record image data to capture the image identifying the electric vehicle 110.).  
It would have been obviously to one of an ordinary skill in the art before the effective filing date of the claim invention to combine Keating et al. and Luke et al. by comprising the teaching of Luke et al. into the system of Keating et al..  The motivation to combine these arts is provided a camera to record the scooter is at a legitimate parking space from Luke et al. reference into Keating et al. reference so the user can have a record of the proper return of the scooter and the sharing management system server can update their database.
Regarding claim 17, the combination of Keating et al. and Luke et al. disclose the system of claim 16, wherein the processor is further configured to determine based on automated processing of the photo whether the specific vehicle has been parked correctly (Luke et al. US 20170039668 abstract; paragraph [0080]-[0083]; figures 1-10; Other data like photos or video recorded by a camera of the user or recorded by recording equipment at authorized areas may be communicated to the electric vehicle sharing management system server 106 to ensure that the scooter is at a legitimate parking space or other authorized area when the electric vehicle 110 is returned or temporarily parked during the rental or sharing period. In some embodiments, such image or video data may include data identifying the electric vehicle, such as a license plate number or vehicle number. Such information may be sent directly from the user's mobile device or from the recording equipment installed at authorized areas to the vehicle sharing management system server 106 via network 104. The raw image data may be sent, or in some embodiments, data identifying the electric vehicle is extracted from the captured image data by the recording device or other device and sent to the vehicle sharing management system server 106 via network 104. Such recording equipment at authorized areas may be record the corresponding image or video data as part of the electric vehicle return process or may continuously record image data to capture the image identifying the electric vehicle 110.).  
Regarding claim 26, the combination of Keating et al. and Luke et al. disclose the device of claim 25, wherein the data associated with the indication to ride the specific vehicle comprises a photo of a code or other identifier associated with the specific vehicle (Luke et al. US 20170039668 abstract; paragraph [0080]-[0083]; [0097]-[0100]; [0102]-[0103]; figures 1-10; In one example embodiment, when a user initiates a temporary use session at a collection, charging and distribution machine 108a, a mobile device 204, a portal device 304 and/or other computing device, the electric vehicle sharing system 202 retrieves data regarding a status, rating, classification, level and/or existence of the user's vehicle driver's license or certification and will release a vehicle 110 to the user for temporary use during the temporary use session with a motor that is limited based on the status, rating, classification, level and/or existence of the user's vehicle driver's license or certification. For example, if the user is licensed or certified for a vehicle with 50 cc motor, the electric vehicle sharing system 202 selects a vehicle that has a motor that is equal to or less than that equivalent to that of a 50 cc engine, or limits the power of the motor of the vehicle 110 selected to be equivalent to that of a 50 cc engine (par. 97).).  
Regarding claim 27, the combination of Keating et al. and Luke et al. disclose the device of claim 26, wherein the processor is further configured to prompt a user of 20the device to take the photo of the code or other identifier associated with the specific vehicle (Luke et al. US 20170039668 abstract; paragraph [0080]-[0083]; [0097]-[0100]; [0102]-[0103]; figures 1-10; Other data like photos or video recorded by a camera of the user or recorded by recording equipment at authorized areas may be communicated to the electric vehicle sharing management system server 106 to ensure that the scooter is at a legitimate parking space or other authorized area when the electric vehicle 110 is returned or temporarily parked during the rental or sharing period. In some embodiments, such image or video data may include data identifying the electric vehicle, such as a license plate number or vehicle number. Such information may be sent directly from the user's mobile device or from the recording equipment installed at authorized areas to the vehicle sharing management system server 106 via network 104. The raw image data may be sent, or in some embodiments, data identifying the electric vehicle is extracted from the captured image data by the recording device or other device and sent to the vehicle sharing management system server 106 via network 104. Such recording equipment at authorized areas may be record the corresponding image or video data as part of the electric vehicle return process or may continuously record image data to capture the image identifying the electric vehicle 110 (par. 83).  In one example embodiment, when a user initiates a temporary use session at a collection, charging and distribution machine 108a, a mobile device 204, a portal device 304 and/or other computing device, the electric vehicle sharing system 202 retrieves data regarding a status, rating, classification, level and/or existence of the user's vehicle driver's license or certification and will release a vehicle 110 to the user for temporary use during the temporary use session with a motor that is limited based on the status, rating, classification, level and/or existence of the user's vehicle driver's license or certification. For example, if the user is licensed or certified for a vehicle with 50 cc motor, the electric vehicle sharing system 202 selects a vehicle that has a motor that is equal to or less than that equivalent to that of a 50 cc engine, or limits the power of the motor of the vehicle 110 selected to be equivalent to that of a 50 cc engine (par. 97).  According to the cited passage and figures above, the user the camera to capture vehicle license plate or vehicle number for identify the specific vehicle. The user also provide driver’s license to the sharing system for identify the specific vehicle that user are qualified.).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. US 20170197584 in view of Stanfield et al. US 20130238167.
Regarding claim 19, Keating et al. teach all the limitation in the claim 1.
Keating et al. do not explicitly teach the system of claim 1, wherein the processor is further configured to prompt the user to take a photo of the user's driver's license.
Stanfield et al. teach the system of claim 1, wherein the processor is further configured to prompt the user to take a photo of the user's driver's license (Stanfield et al. US 20130238167 paragraph [0032]-[0034]; [0037]; [0041]; [0048]; figures 1 and 6; In another implementation, Block S130 interfaces with an optical arranged within, on, or proximal the vehicle to collect relevant user information. In one example, Block S130 interfaces with a camera arranged within the rental apparatus to capture an image of a credit card, driver's license, passport, etc. held up to the camera by the user, wherein Block S130 implements a machine vision technique (e.g., optical character recognition (OCR)) to extract relevant information from the image (par. 34).).  
It would have been obviously to one of an ordinary skill in the art before the effective filing date of the claim invention to combine Keating et al. and Stanfield et al. by comprising the teaching of Stanfield et al. into the system of Keating et al..  The motivation to combine these arts is provided a camera to capture the image of the driver license from Stanfield et al. reference into Keating et al. reference so the system can obtain the user information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        

/KERRI L MCNALLY/Primary Examiner, Art Unit 2683